MEMORANDUM DECISION
                                                                          Dec 31 2015, 10:04 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
James A. Piatt                                           Steven C. Shockley
Joseph N. Williams                                       Blake J. Burgan
Price Waicukauski & Riley, LLC                           Taft Stettinius & Hollister, LLP
Indianapolis, Indiana                                    Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jeffrey E. Duermit,                                      December 31, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         29A02-1503-PL-146
        v.
                                                         Appeal from the Hamilton
Odyssey Healthcare, Inc.,                                Superior Court
Appellee-Plaintiff.                                      The Honorable Steven R.
                                                         Nation, Judge
                                                         Cause No. 29D01-1408-PL-
                                                         7983



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015      Page 1 of 29
                                    STATEMENT OF THE CASE

[1]   Appellant-Defendant, Jeffrey E. Duermit (Duermit), appeals the trial court’s

      issuance of a preliminary injunction enforcing the terms of a non-competition

      agreement in favor of Appellee-Plaintiff, Odyssey Healthcare, Inc. (Odyssey). 1


[2]   We affirm. 2


                                                     ISSUE

[3]   Duermit raises four issues on appeal, which we consolidate and restate as the

      following single issue: Whether the trial court abused its discretion by granting

      a preliminary injunction.


                           FACTS AND PROCEDURAL HISTORY

[4]   Odyssey, a Delaware corporation with its principal place of business in Texas,

      “provides end-of-life care services.” (Appellant’s App. p. 22). As “one of the

      largest hospice care providers in the United States[,]” Odyssey conducts

      business in Indiana and maintains offices in several Indiana cities. (Appellant’s

      App. p. 22). The success of Odyssey’s business heavily depends on developing

      and maintaining relationships with potential referral sources—i.e., “hospitals,

      physicians, assisted living locations, long-term care facilities,” etc.—which have




      1
        Odyssey is a subsidiary of Gentiva Health Services, Inc. and conducts business in Indiana as Gentiva
      Hospice. Throughout these proceedings, the parties have referred to Odyssey and Gentiva interchangeably.
      In order to avoid confusion, we refer to the Appellee solely as “Odyssey.”
      2
        An oral argument was held in this case on December 8, 2015, at the Indiana Court of Appeals courtroom
      in Indianapolis, Indiana. We commend the attorneys for their excellent advocacy.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015      Page 2 of 29
      the potential to refer patients who need hospice services. (Transcript p. 22). In

      2010, Odyssey hired Duermit as the executive director of its Indianapolis and

      Avon offices. His duties entailed overseeing the day-to-day operations,

      financial operations, and the hiring and recruiting of employees. Duermit was

      also tasked with establishing relationships with referral sources.


[5]   On May 27, 2010, as “a requirement of his . . . employment[,]” Duermit

      entered into a Nonsolicitation and Nondisclosure Agreement (Non-Compete

      Agreement) with Odyssey. (Appellant’s App. p. 185). Under the Non-

      Compete Agreement, Duermit agreed that

              for a period of twelve (12) months following [his] termination of
              employment, whether such termination is by [Duermit] or
              Odyssey, voluntary or involuntary, with or without cause, for
              any reason or no reason . . . , [Duermit] shall not, directly or
              indirectly, engage or participate, attempt to engage or participate,
              or assist any person with engaging or participating . . . , in any
              act which constitutes:
              (a)     soliciting, encouraging, convincing, assisting, or otherwise
              facilitating or causing any person who was an Odyssey patient,
              customer, referral source or supplier at any time during the
              twelve (12) months preceding the termination of [Duermit’s]
              employment to: eliminate, reduce, or otherwise affect the
              business that they transact or may transact with Odyssey;
              (b)     entering into any employment, contractual, partnership,
              corporate, consulting, or other business relationship or
              transaction of any kind with any person who was an Odyssey
              competitor at any time during the twelve (12) months preceding
              the termination of [Duermit’s] employment with Odyssey;
              (c)     soliciting, encouraging, convincing, or otherwise assisting
              any person who was an employee, consultant or contractor of
              Odyssey during the twelve (12) months preceding the termination

      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 3 of 29
              of [Duermit’s] employment with Odyssey to compete with
              Odyssey, to perform services for or on behalf of any competitor
              of Odyssey, to stop performing services for or on behalf of
              Odyssey, to change or otherwise affect the quality or quantity of
              their services to or on behalf of Odyssey, or to change the cost,
              price, or any other term or condition of such services; or
              (d)    engaging in any business or other activity, whether as an
              owner, manager, partner, employee, contractor, agent or other
              capacity, which is competitive with Odyssey’s within a fifty (50)
              mile radius of any Odyssey location at which [Duermit] was
              employed, or over which [Duermit] had management or other
              responsibility for (regardless of whether [Duermit] was physically
              located at said location), during the twelve (12) month period
              preceding the termination of [Duermit’s] employment from
              Odyssey.


      (Appellant’s App. p. 185).


[6]   Additionally, pursuant to the Non-Compete Agreement, Duermit

      “acknowledge[d] and agree[d] that, as a direct result of his . . . employment by

      Odyssey, [he] [would] have access to, learn about, and become familiar with,

      trade secrets of Odyssey and other confidential and proprietary information

      belonging to Odyssey or relating to its business.” (Appellant’s App. p. 185).

      The Non-Compete Agreement defined “Proprietary Information” as:

              without limitation, all costs, expenses, revenue, income, and
              other financial information and reports relating to Odyssey, its
              patients, clients, suppliers and/or referral sources, any lists, files,
              or other non-public business information relating to current or
              potential patients, customers, referral sources, suppliers, contact
              persons, or personnel, as well as[] any research, data, analysis,
              concepts, strategies, plans, methods, training materials, policies,
              and procedures developed, acquired, refined or otherwise utilized

      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 4 of 29
              by Odyssey in carrying out its business and which has not been
              publicly disclosed by Odyssey and is not readily ascertainable by
              proper means.


      (Appellant’s App. p. 185). Regarding Proprietary Information, Duermit agreed

      that he would not

              at any time, directly or indirectly, disclose, attempt or threaten to
              disclose, allow to be disclosed, or assist any person with
              obtaining, utilizing, or disclosing any Proprietary Information.
              Moreover, in the event of termination, [Duermit] shall (a) not
              remove or take Proprietary Information, or allow any of the
              Proprietary Information to be taken[,] from[] Odyssey’s premises;
              (b) not reproduce or duplicate in any manner, or allow to be
              reproduced or duplicated, any Proprietary Information; and (c)
              within one (1) business day of the termination of his . . .
              employment by either party, or at Odyssey’s request, return to
              Odyssey any and all Proprietary Information which is in
              [Duermit’s] possession, custody, or control, including any
              original, duplicate and/or any reproduction. . . .


      (Appellant’s App. p. 185).


[7]   On June 1, 2010, Duermit also signed a separate Confidentiality Agreement as

      a condition of his employment with Odyssey. Similar to the Proprietary

      Information provisions contained in the Non-Compete Agreement, the

      Confidentiality Agreement stipulated that during the course of his employment,

      Duermit would have access to “Certain Confidential Information of

      Odyssey[,]” which it defined as

              all information of or relating to Odyssey which is generally not
              made available or disclosed to the public by Odyssey (including,

      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 5 of 29
        but not limited to, present or prospective marketing or
        community education policies or activities; patient census and
        admissions; present and prospective products and services;
        vendor prices and pricing policies; agreements and relationships
        between Odyssey and its employees, contractors, consultants,
        suppliers, patients, referral sources and third party payors;
        potential new business opportunities for Odyssey; cost, profit and
        other financial data; patient and referral lists of Odyssey;
        medical, personal, financial and other records of or relating to
        Odyssey’s patients, employees, contractors, consultants,
        suppliers, referral sources or third party payors; company
        practices, policies and procedures; and information and process
        knowledge with respect to the manner in which Odyssey
        conducts its business).


(Appellant’s App. p. 183). Duermit attested that “[u]pon his termination of

employment with Odyssey, all material containing any Confidential

Information in [his] possession or control (including copies thereof) shall be

returned promptly to Odyssey without request, and shall not be reproduced,

copied or retained by [him] in any fashion.” (Appellant’s App. p. 183).

Duermit additionally agreed that he would keep all Confidential Information

confidential during and after his employment. “[I]n the event of any breach or

threatened breach” of Duermit’s obligations under the Confidentiality

Agreement, Duermit acknowledged his understanding that

        Odyssey shall be irreparably harmed and damaged and
        accordingly, Odyssey shall, in addition to any other rights or
        remedies it may have hereunder, at law or in equity, be entitled
        to apply for and obtain a temporary restraining order without
        notice and temporary and permanent injunctive relief to enforce
        the [Confidentiality Agreement’s] provisions.


Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 6 of 29
      (Appellant’s App. p. 183).


[8]   On August 1, 2013, Odyssey terminated Duermit’s employment. That same

      day, Duermit sent an email to Mike Rehfeldt (Rehfeldt), an employee of Heart

      to Heart Hospice (Heart to Heart). Like Odyssey, Heart to Heart is in the

      business of “[p]roviding care to individuals with end of life needs” in various

      markets in Indiana, including the Indianapolis area. (Tr. p. 248). In the email

      to Rehfeldt, Duermit attached his resume and included “a brief outline of some

      of [his] accomplishments over the last few years.” (Odyssey’s Exh. 49, p. 1).

      Particularly, Duermit detailed the revenue goal and actual revenue, along with

      other financial and employee information, for the sites he managed at Odyssey.

      Duermit indicated that he “would appreciate the opportunity to talk to

      someone about the Indianapolis and surrounding market as I think I could help

      achieve success here.” (Odyssey’s Exh. 49, p. 1). In turn, Rehfeldt forwarded

      Duermit’s resume and email containing Odyssey’s financial information to

      Heart to Heart’s president and chief operating officer, William Thurman (COO

      Thurman), identifying Duermit as a candidate for Heart to Heart’s executive

      director position in Indianapolis.


[9]   Prior to his departure from Odyssey, Duermit used his Odyssey email account

      to transmit a number of Odyssey documents to his personal email account, and

      he subsequently saved those documents to his home computer. The Odyssey

      documents that Duermit stored on his personal computer included: a 2011

      Nursing Facility Services Agreement with Miller’s Merry Manor—an Odyssey

      referral source; a 2010 One-Time Residential Services Agreement with Maple

      Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 7 of 29
       Park Village—another Odyssey referral source; a Growth Plan Summary from

       2010 that contained information about Odyssey’s highest producing referral

       sources; a Market Overview from 2011 containing information about referral

       sources and an analysis on the company’s strengths, weaknesses, opportunities,

       and threats; and numerous documents with demographic data which were

       compiled from an internal Odyssey database called the Mapster database, for

       which Odyssey had expended over $40,000 in licensing fees to create.

       According to Odyssey, all of the documents that Duermit saved to his personal

       computer are confidential and would not be shared with a competitor.


[10]   On August 19, 2013, Duermit signed a Severance Agreement, pursuant to

       which Odyssey agreed to pay him a severance package equivalent to six weeks

       of his salary. The Severance Agreement stipulated that Duermit was “still

       bound by the terms and conditions of the [Non-Compete Agreement].”

       (Appellant’s Confidential App. p. 222). In addition, Duermit re-affirmed his

       agreement “to keep confidential any proprietary information [he] may have

       acquired about [Odyssey’s] business.” (Appellant’s Confidential App. p. 222).


[11]   Although not directly related to the present case, at some point in 2013,

       Odyssey filed several lawsuits in Michigan and Texas against Heart to Heart

       after six former Odyssey employees began working for Heart to Heart,

       purportedly in violation of their non-competition agreements. In the fall of

       2013, representatives from Odyssey and Heart to Heart convened and

       ultimately reached an oral settlement arrangement. The parties immediately

       began operating under the oral arrangement, which was memorialized in a

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 8 of 29
       Settlement Agreement and General Release (Settlement Agreement) executed

       on April 4, 2014.


[12]   The Settlement Agreement “set up a framework moving forward for the parties

       to resolve restrictive covenant [disputes] when employees of one entity move[]

       to the other.” (Appellant’s App. p. 10). In part, the Settlement Agreement

       provided that “[f]or a period of two (2) years from the date of execution of this

       [Settlement] Agreement, Odyssey and Heart [t]o Heart agree that, upon either

       Party’s decision to hire a Principal Employee,[ 3] the hiring Party shall provide

       notice to the other Party of its intent to hire a Principal Employee.”

       (Appellant’s Conf. App. p. 538). This notice required the party seeking to hire

       an employee of the other to provide the name of the employee to be hired; the

       position into which the employee would be hired; and the office, market, or

       region where the employee would operate. Thereafter, “[u]pon receiving notice

       of a Party’s intent to hire a Principal Employee, the Party receiving notice shall

       provide . . . a statement whether the Principal Employee is subject to a

       restrictive covenant and, if so, . . . a copy of any agreement(s) containing such

       covenant(s).” (Appellant’s Conf. App. p. 539).


[13]   Following his termination from Odyssey, even though Duermit had obtained

       employment with a non-hospice care provider, Duermit remained in contact




       3
          The term “Principal Employee” was defined in the Settlement Agreement to consist of “salesperson[s],
       clinical liaison[s], executive director[s], and any managerial or executive employee[s] operating at the
       regional level or higher.” (Appellant’s Conf. App. p. 537).

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015         Page 9 of 29
       with the executives at Heart to Heart regarding his potential employment. On

       December 20, 2013, Steve Mikuls (Mikuls), Heart to Heart’s national director

       of operations, sent an email to COO Thurman setting forth the company’s

       “plans for integrating and growing our newly-acquired operations in [Michigan]

       and [Indiana].” (Odyssey’s Exh. 54, p. 1). The plan anticipated that “Duermit

       will come on as an [a]rea [executive director] to oversee Marion and

       [Indianapolis], and help us get established in Munster . . . . It will take

       approximately $125[,000] to get [Duermit] on board. We’ll also need to be able

       to offer [Duermit] a bonus plan.” (Odyssey’s Exh. 54, p. 1). Mikuls indicated

       that Duermit was subject to a Non-Compete Agreement; as such, COO

       Thurman would need “to clear the path to bring [Duermit] . . . on by calling

       [Odyssey].” (Odyssey’s Exh. 54, p. 2).


[14]   On February 18, 2014, Heart to Heart officially extended an offer to hire

       Duermit as an area executive director. On February 21, 2014, pursuant to the

       Settlement Agreement, Heart to Heart notified Odyssey of its intent to hire

       Duermit. As Duermit had provided Heart to Heart with a copy of his Non-

       Compete Agreement, Heart to Heart acknowledged to Odyssey that Duermit

       “is under a twelve month non-compete with a restricted radius of [fifty] miles

       from any site he was managing.” (Appellant’s App. p. 218). Heart to Heart’s

       notice further explained that Duermit “responded to our [advertisement] for the

       executive director position for our new site in Munster[,] Indiana[,] about 150

       miles from the sites he managed for [Odyssey].” (Appellant’s App. p. 218).

       Odyssey responded, “Your [sic] good to go . . . . No concerns with Jeff D.”


       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 10 of 29
       (Appellant’s App. p. 218). On March 1, 2014, Duermit began his employment

       at Heart to Heart.


[15]   Subsequent to Duermit’s hire at Heart to Heart, Duermit forwarded the

       Odyssey contracts with Miller’s Merry Manor and Maple Park Village, which

       he had retained on his home computer, to three management-level employees

       at Heart to Heart: Michelle Newton (Newton), the regional director of

       operations; Gary Johnson (Johnson), the regional director of sales; and Mikuls.

       Duermit also provided Johnson with a 2010 population map generated from

       Odyssey’s Mapster database in order to assist Johnson with compiling Heart to

       Heart’s third quarter sales plan.


[16]   Despite Heart to Heart’s representation to Odyssey that Duermit would be

       working in Munster, Duermit soon began engaging in various business

       activities on behalf of Heart to Heart in and around the Indianapolis market. In

       particular, in April of 2014, Duermit informed his management team—i.e.,

       Mikuls, Johnson, and Newton—that he had secured an opportunity to give a

       presentation at a hospital on the west side of Indianapolis regarding hospice

       care. Mikuls advised him that such a “presentation would probably fall within

       the restrictions of your [Non-Compete Agreement] with [Odyssey]” based on

       the fact that he would appear to be soliciting business from Odyssey referral

       sources. (Odyssey’s Exh. 24, p. 1). Nevertheless, Newton commended him for

       “getting the appointment and presentation[,]” and Mikuls proposed sending a

       Heart to Heart employee to present in lieu of Duermit in order “to keep

       [Duermit] off the radar screen.” (Odyssey’s Exh. 24, p. 1).

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 11 of 29
[17]   The record also reveals that Duermit solicited or attempted to solicit several of

       Odyssey’s long-time referral sources on behalf of Heart to Heart. On July 30,

       2014, Duermit informed other Heart to Heart executives that he would

       “continue to market” Miller’s Merry Manor in the Indianapolis area in order to

       “create an opportunity to replace [Odyssey] as secondary in the referral chain.”

       (Odyssey’s Exh. 23, p. 2). Similarly, Duermit informed his Heart to Heart

       managers that “we look to have another new referral in [Indianapolis]”: Manor

       Care Prestwick. (Odyssey’s Exh. 23, p. 2). Duermit stated that he would

       “work with [the Indianapolis] team to see where we can take this.” (Odyssey’s

       Exh. 23, p. 2). The evidence also establishes that in July of 2014, Duermit met

       with Odyssey’s medical director, Dr. Steven Wright (Dr. Wright)—who is also

       a referral source for Odyssey—in an effort to entice him to work for Heart to

       Heart. After learning that Duermit had met with Dr. Wright on behalf of Heart

       to Heart, Odyssey had to increase Dr. Wright’s “contract reimbursement for

       services that he performs as a way to remedy the situation and his concerns.”

       (Tr. p. 86).


[18]   Furthermore, shortly after Duermit began working for Heart to Heart, three

       Odyssey employees who had worked with Duermit at the Indianapolis and

       Avon facilities communicated with Duermit about employment opportunities

       at Heart to Heart: Robin Lightfoot (Lightfoot), Odyssey’s director of clinical

       services; Leslie Patterson (Patterson), Odyssey’s nurse case manager; and Jenny

       Davenport (Davenport), Odyssey’s admissions coordinator. Thereafter,

       Duermit advocated for the employment of these individuals with his Heart to


       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 12 of 29
       Heart management team. He also discussed possible salaries, benefits, and

       other positive attributes of Heart to Heart with the candidates in an apparent

       effort to persuade them to leave their employment with Odyssey. Despite

       Odyssey’s efforts to negotiate and counter-offer to retain these employees,

       between May and July of 2014, Lightfoot, Patterson, and Davenport all

       resigned from Odyssey to commence working for Heart to Heart. Odyssey

       explained that due to the simultaneous vacancy of three “key positions,” its

       “resources have certainly been spread thin to cover their duties.” (Tr. p. 54).

       Odyssey also described that the “effort, manpower, [and] cost [that] it’s taken to

       recruit and fill those positions and then also to . . . train them to really be of

       quality” has been “very strenuous.” (Tr. p. 54).


[19]   On August 14, 2014, Odyssey filed a Complaint against Duermit, alleging, in

       pertinent part, that Duermit violated the restrictive covenants of his Non-

       Compete Agreement. In particular, Odyssey claimed that Duermit solicited

       Odyssey patients, customers, referral sources, and suppliers; he solicited other

       Odyssey employees to work in competition with Odyssey; he became employed

       by Heart to Heart in a competitive capacity; and he engaged in competitive

       business within fifty miles of the Odyssey locations where he was employed or

       over which he had management responsibility. In addition, Odyssey accused

       Duermit of using or disclosing Odyssey’s confidential, proprietary, and/or trade

       secret information in violation of both his Non-Compete Agreement and the

       Indiana Uniform Trade Secrets Act. As a result, Odyssey sought injunctive

       relief, as well as actual damages, punitive damages, and attorney fees. In


       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 13 of 29
       conjunction with its Complaint, Odyssey filed a specific Motion for Preliminary

       Injunction to enjoin Duermit from violating his obligations under the Non-

       Compete Agreement and from using or disclosing Odyssey’s trade secrets and

       confidential information.


[20]   On September 16, 2014, the trial court conducted a hearing on Odyssey’s

       Motion for Preliminary Injunction. On February 13, 2015, the trial court issued

       its Findings of Fact, Conclusions of Law, and Judgment granting the

       preliminary injunction. In particular, the trial court concluded that Odyssey

       “established a reasonable likelihood of success on the merits of its claims for

       breach of the Non-Compete [A]greement and violation of the Trade Secrets

       Act.” (Appellant’s App. p. 19). The trial court further determined that Odyssey

       “has suffered irreparable harm and its remedies at law are inadequate. . . . The

       harm [Odyssey] would suffer if a preliminary injunction were denied exceeds

       the harm Duermit would suffer if it were granted[,] [and] [t]he issuance of the

       requested injunction does not disserve the public interest.” (Appellant’s App.

       pp. 19-20) (internal citations omitted).


[21]   Accordingly, the trial court ordered that Duermit be “enjoined for a period of

       164 days from the date of this Order from directly or indirectly[] engaging or

       participating, attempt[ing] to engage or participate, or assisting any person with

       engaging or participating . . . in any act which constitutes[:]” (1) soliciting

       Odyssey’s patients, customers, referral sources, or suppliers to “eliminate,

       reduce, or otherwise affect the business that they transact or may transact with

       [Odyssey]”; (2) soliciting Odyssey’s employees, consultants, and contractors to

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 14 of 29
       either perform services for an Odyssey competitor or to cease performing

       services on behalf of Odyssey; and (3) engaging in any business or other activity

       which is competitive with Odyssey’s within a fifty-mile radius of any Odyssey

       location where Duermit was employed or over which he had management or

       other responsibilities within the twelve months preceding his termination.

       (Appellant’s App. pp. 20-21). 4 The trial court also enjoined Duermit from

       “directly or indirectly using, disclosing, attempting or threatening to disclose,

       allowing to be disclosed, or assisting any person with obtaining, utilizing, or

       disclosing any of [Odyssey’s] confidential and propriety information (as defined

       in . . . the Non-Compete Agreement), including any trade secrets.”

       (Appellant’s App. p. 21). Finally, the trial court ordered Duermit to “return to

       [Odyssey] all of its confidential, proprietary, and/or trade secret information he

       has in his possession, custody, or control” within five business days of the

       Order. (Appellant’s App. p. 21).


[22]   Duermit now appeals. Additional facts will be provided as necessary.




       4
         The trial court enjoined Duermit from engaging in these particular activities for a period of 164 days based
       on the fact that, at the time Duermit began working for Heart to Heart, “there [were] 164 days left of the
       [twelve-]month period set forth in the Non-Compete Agreement.” (Appellant’s App. p. 8). The Non-
       Compete Agreement specified that the twelve-month restriction of competitive activities “shall be extended
       by any period for which [Duermit] is in violation of any provision hereof.” (Appellant’s App. p. 186).

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015          Page 15 of 29
                                     DISCUSSION AND DECISION

                                                      I. Mootness

[23]   At the outset, we note that the propriety of the preliminary injunction as it

       pertains to the 164-day enjoinment of Duermit’s (1) solicitation of Odyssey’s

       patients, customers, referral sources, and suppliers; (2) his solicitation of

       Odyssey’s employees, consultants, and contractors; and (3) his engagement in

       competitive business activity within fifty miles of certain Odyssey locations is

       now moot. 5 The trial court issued its Order on February 13, 2015; therefore,

       the 164-day period expired on July 27, 2015.


[24]   In general, “we decline to address the merits of moot claims unless the matter is

       of public interest and capable of repetition.” Gleeson v. Preferred Sourcing, LLC,

       883 N.E.2d 164, 171 (Ind. Ct. App. 2008). In his appellate brief, Duermit does

       not acknowledge the expiration of the enjoinment period and does not proffer

       an argument as to why the matter should be addressed on its merits. At oral

       argument, Duermit argued that the matter was not moot because he intended to

       seek damages based on the erroneous issuance of an injunction. Nevertheless,

       this court has previously recognized that

                [i]njunctive actions based on noncompetition agreements . . .
                raise some fairly significant policy concerns and are likely to
                recur. Moreover, “full appellate review will often require more
                time than the terms of the noncompetition agreement, so the



       5
         As the trial court did not establish a time-limit on the enjoinment period regarding Duermit’s use and
       disclosure of Odyssey’s proprietary and confidential information, this issue is not moot.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015         Page 16 of 29
               need for guidance to trial courts in the future dictates that we
               address” [Duermit’s] arguments.


       Id. (quoting Cent. Ind. Podiatry, P.C. v. Krueger, 882 N.E.2d 723, 727 (Ind. 2008)).


                             II. Standard of Review for Preliminary Injunction

[25]   The decision to grant or deny a request for a preliminary injunction resides

       soundly within the discretion of the trial court. Id. Thus, our court’s review is

       limited to determining “whether there was a clear abuse of that discretion.” Id.

       at 171-72. Additionally, in rendering its decision, the trial court is obligated to

       issue special findings of fact and conclusions thereon. Ind. Trial Rule 52(A)(1).

       Following the entry of such findings and conclusions, our role on appeal is

       ultimately to determine whether the trial court’s findings support its judgment.

       Gleeson, 883 N.E.2d at 171-72. Pursuant to Trial Rule 52(A), this court “shall

       not set aside the findings or judgment unless clearly erroneous, and due regard

       shall be given to the opportunity of the trial court to judge the credibility of the

       witnesses.” We will find that the trial court’s factual findings are clearly

       erroneous if “the record lacks evidence or reasonable inferences from the

       evidence to support them.” Gleeson, 883 N.E.2d at 172. In turn, “[a] judgment

       is clearly erroneous when a review of the record leaves us with a firm

       conviction that a mistake has been made.” Id. We will consider the evidence

       only in a light most favorable to the trial court’s judgment and will “construe

       findings together liberally in favor of the judgment.” Id.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 17 of 29
[26]   In order to succeed on a motion for a preliminary injunction, the moving

       party—i.e., Odyssey—bears the burden of demonstrating the following by a

       preponderance of the evidence:

               (1) a reasonable likelihood of success at trial; (2) the remedies at
               law are inadequate; (3) the threatened injury to the movant
               outweighs the potential harm to the nonmoving party from the
               granting of an injunction; and (4) the public interest would not be
               disserved by granting the requested injunction.


       Id. If the moving party fails to establish any of these requirements, we will find

       that the trial court abused its discretion by granting a preliminary injunction.

       Id. We have previously determined that “[t]he power to issue a preliminary

       injunction should be used sparingly, and such relief should not be granted

       except in rare instances in which the law and facts are clearly within the moving

       party’s favor.” Id. (alteration in original).


                          III. Waiver of Restrictive Covenants/Release of Claims

[27]   Although not specifically framed as such, Duermit appears to challenge the

       issuance of the preliminary injunction on the grounds that Odyssey has failed to

       demonstrate a “reasonable likelihood of success in this case.” Buffkin v. Glacier

       Grp., 997 N.E.2d 1, 9 (Ind. Ct. App. 2013). Specifically, Duermit claims that

       Odyssey waived its right to enforce the restrictive covenants set forth in his

       Non-Compete Agreement, or otherwise released any claims against Duermit,




       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 18 of 29
       based upon the terms of the Settlement Agreement reached between Odyssey

       and Heart to Heart. 6


[28]   The resolution of this issue requires an interpretation of contracts, and, here,

       both the Non-Compete Agreement and the Settlement Agreement explicitly

       state that they are governed in accordance with Texas law. When construing a

       contract under Texas law, “the primary concern of the court is to ascertain the

       true intentions of the parties as expressed in the instrument.” Coker v. Coker, 650
S.W.2d 391, 393 (Tex. 1983), reh’g denied. As under Indiana law, words are to

       be given their plain meaning, and the entire contract must be examined “in an

       effort to harmonize and give effect to all the provisions so that none will be

       rendered meaningless.” TX. C.C., Inc. v. Wilson/Barnes Gen. Contractors, Inc.,

       233 S.W.3d 562, 567 (Tex. App. 2007). “If a contract is worded so that it can

       be given a certain or definite legal meaning or interpretation, then it is not

       ambiguous and the court will construe the contract as a matter of law.” R.

       Conrad Moore & Assocs., Inc. v. Lerma, 946 S.W.2d 90, 94 (Tex. App. 1997), reh’g

       overruled; writ denied.


[29]   In this case, neither party contends that the contracts at issue are ambiguous.

       See id. Nevertheless, “the question of whether an agreement is ambiguous is a

       question of law, and we may conclude an agreement is ambiguous even if the




       6
         With the exception of a few citations to Indiana case law regarding the standard of review utilized in
       contract interpretation, Duermit has not otherwise supported his arguments in this section with citations to
       relevant authority. Ind. Appellate Rule 46(A)(8)(a). It is only in his reply brief that Duermit provides any
       citations for his argument regarding the release of Odyssey’s claims.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015          Page 19 of 29
       parties do not plead ambiguity or argue the agreement contains an ambiguity.”

       McCullough v. Scarbrough, Medlin & Assocs., Inc., 435 S.W.3d 871, 888 (Tex. App.

       2014) (citing Coker, 650 S.W.2d at 394), review denied. If the language “is

       susceptible to more than one reasonable interpretation, the contract contains an

       ambiguity and a fact issue exists as to the parties’ intent.” Id. (citing Coker, 650
S.W.2d at 394).


                                      1. Waiver of Restrictive Covenants

[30]   Duermit does not challenge the reasonableness or enforceability of the Non-

       Compete Agreement as it is written. See Marsh USA Inc. v. Cook, 354 S.W.3d
764, 771 (Tex. 2011) (“A noncompetition agreement is enforceable if it is

       reasonable in time, scope and geography and, as a threshold matter, ‘if it is

       ancillary to or part of an otherwise enforceable agreement at the time the

       agreement is made.’”). Rather, he claims that Odyssey waived its right to

       enforce the restrictive covenants contained therein based on the Settlement

       Agreement between Odyssey and Heart to Heart. As the trial court found,

       Heart to Heart hired Duermit under the protocol established by the Settlement

       Agreement.


[31]   Pursuant to the Settlement Agreement, “[u]pon receiving notice of a Party’s

       intent to hire a Principal Employee, the Party receiving notice shall provide . . .

       a statement whether the Principal Employee is subject to a restrictive covenant

       and, if so, a copy of any agreement(s) containing such covenant(s).”

       (Appellant’s Conf. App. p. 539). The trial court found that “Heart to Heart

       accomplished two (2) goals via this framework: (1) avoid mass exodus of

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 20 of 29
       employees from one entity to the other; and[] (2) set up a process to obtain the

       waiver of restrictive covenants prior to employment of current or former

       [Odyssey] employees.” (Appellant’s App. p. 10). The Settlement Agreement

       specified that “[t]he Parties understand and agree that any waiver of a

       restrictive covenant agreement with respect to a specific individual shall not be

       deemed a waiver of the restrictive covenant agreement with respect to any other

       individual, whether or not in the same title or position.” (Appellant’s Conf.

       App. p. 539).


[32]   In the present case, Heart to Heart notified Odyssey of its intent to hire Duermit

       as the executive director of its office in Munster, Indiana. In response, Odyssey

       simply stated, “Your [sic] good to go” and noted no concerns with the

       employment. (Appellant’s App. p. 218). According to Duermit, “there would

       have been no reason for [this] exchange between Odyssey and Heart to Heart if

       not to ensure that there was no longer a restrictive covenant in place.”

       (Appellant’s Br. p. 16). 7 Duermit further insists that, in response to Heart to




       7
          During the preliminary injunction hearing, both Duermit and Heart to Heart’s COO Thurman testified that
       it was their understanding that by consenting to Duermit’s employment with Heart to Heart, Odyssey had
       fully waived the restrictive covenants in the Non-Compete Agreement. In addition, Duermit claimed that he
       had never read the Non-Compete Agreement, Confidentiality Agreement, or Severance Agreement and was
       therefore completely unaware of the terms thereof; rather, he stated that he blindly signed any documents as
       directed by his employer. However, this testimony directly contradicted the numerous pieces of evidence
       indicating that both Heart to Heart and Duermit understood that Duermit was subject to the restrictive
       covenants until a year after his termination from Odyssey—i.e., August 1, 2014. Odyssey repeatedly used
       Duermit’s deposition testimony to impeach Duermit regarding his clear knowledge of the terms of his Non-
       Compete Agreement based on the fact that he had informed his Heart to Heart management team and others
       about the Non-Compete Agreement and his inability to work in the Indianapolis market for a certain period
       of time. Moreover, despite Heart to Heart and Duermit’s ostensible belief that Odyssey had waived
       Duermit’s restrictive covenants, Heart to Heart stated that it nevertheless instructed Duermit to refrain from

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015         Page 21 of 29
       Heart’s notice, the Settlement Agreement required Odyssey to “affirmatively

       disclose the existence of a restrictive covenant and also produce a copy of that

       covenant.” (Appellant’s Reply Br. p. 3). By failing to do either of these things,

       Duermit contends that Odyssey indicated that Duermit “was not covered by a

       restrictive covenant.” (Appellant’s Reply Br. p. 3).


[33]   On the other hand, Odyssey asserts that its “‘good to go’ approval of Duermit’s

       employment by Heart to Heart” is insufficient to establish an “actual intent to

       relinquish its right to enforce the [Non-Compete] Agreement against Duermit.”

       (Appellee’s Br. p. 27). While it is well established that “[a]ny contractual right

       can be waived[,]” a waiver requires the “intentional release, relinquishment, or

       surrender of a known right.” R. Conrad Moore & Assocs., Inc., 946 S.W.2d at 93.

       The “[i]ntentional relinquishment of a known right can be inferred from

       intentional conduct which is inconsistent with claiming the contractual right.”

       Id. “Waiver is largely a matter of intent, and for implied waiver to be found

       through a party’s actions, intent must be clearly demonstrated by the

       surrounding facts and circumstances.” Brannan Paving GP, LLC v. Pavement

       Markings, Inc., 446 S.W.3d 14, 21 (Tex. App. 2013) (quoting Jernigan v. Langley,

       111 S.W.3d 153, 156 (Tex. 2003)), review denied.


[34]   According to Odyssey, such intent is absent from the facts of this case as

       Odyssey’s “‘good to go’ [approval] was induced by [Heart to Heart’s] false and




       working within fifty miles of the Indianapolis and Avon markets and from soliciting Odyssey employees to
       work for Heart to Heart until August 1, 2014, as a gesture of “goodwill” toward Odyssey. (Tr. p. 279).

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015      Page 22 of 29
       misleading notice of Heart to Heart’s intent to hire Duermit.” (Appellee’s Br.

       p. 27). In its notice to Odyssey, Heart to Heart specifically acknowledged that

       Duermit was subject to a twelve-month Non-Compete Agreement, which

       restricted him from working within a fifty-mile radius of the Indianapolis and

       Avon offices he managed for Odyssey. As a result, Heart to Heart indicated

       that Duermit was being hired for a position in Munster—150 miles away from

       the sites Duermit managed for Odyssey. Therefore, Odyssey posits that its

       “‘approval’ of Duermit’s employment more than [fifty] miles from Indianapolis

       was entirely consistent with its intent to reserve the right to enforce Duermit’s

       obligations if he breached them.” (Appellee’s Br. p. 29). We agree.


[35]   We find that a review of the surrounding facts and circumstances does not

       indicate that Odyssey waived Duermit’s restrictive covenants. See Brannan

       Paving GP, LLC, 446 S.W.3d at 21. In its notice of intent to hire Duermit, Heart

       to Heart essentially informed Odyssey that the scope of Duermit’s employment

       would not violate the terms of his Non-Compete Agreement—i.e., Duermit

       would be working more than fifty miles from the sites he managed for Odyssey.

       Furthermore, it is clear that Heart to Heart was aware of the existence of and

       familiar with the terms of Duermit’s Non-Compete Agreement at the time it

       gave notice to Odyssey. Therefore, any consent Odyssey provided regarding

       Duermit’s hire at Heart to Heart was based on Heart to Heart’s representation

       that Duermit’s employment would conform to the terms of the Non-Compete

       Agreement.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 23 of 29
                                           2. Waiver of Right to Sue

[36]   Duermit next claims that Odyssey waived its right to pursue any claims against

       Duermit by failing to adhere to the following notice-and-cure provision of the

       Settlement Agreement:


               If either Heart [t]o Heart or Odyssey inadvertently hires a
               Principal Employee prior to providing the requisite notice, [the
               hiring Party] shall comply with the notice procedure stated above
               within a reasonable period of time, but not later than [thirty] days
               after discovery that the employment of the employee is subject to
               this Section. Liability shall not be found, and damages shall not
               be awarded, for breach of [the notification process] if the
               breaching Party has made a documented effort to cure the breach
               within [thirty] days of receiving notice of the breach.


       (Appellant’s Conf. App. p. 539). Duermit insists that, prior to filing a lawsuit,

       “Odyssey was required to provide notice to Heart to Heart of the perceived

       breaches of Duermit” and was thereafter “required to provide the opportunity

       for Heart to Heart to cure any defects in [Duermit’s] employment parameters.”

       (Appellant’s Br. p. 17). More particularly, Duermit contends that Odyssey

       failed to notify Heart to Heart “that it felt that [Duermit’s] area of operation

       violated some perceived requirement”; “that it did not agree to a full waiver of

       [Duermit’s] [Non-Compete Agreement]”; and “that it had issues with

       Duermit’s actions after he became employed by Heart to Heart.” (Appellant’s

       Br. p. 18). Consequently, Duermit posits that “Odyssey made these decisions

       and now it must live with the consequences—Odyssey expressly waived its

       right to sue Duermit without first providing notice and an opportunity to cure

       any issues.” (Appellant’s Br. p. 18).
       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 24 of 29
[37]   Odyssey, however, argues that when the entire provision is read in context, the

       notice-and-cure provision “plainly governs only disputes between Odyssey and

       Heart to Heart over the inadvertent hire of Principal Employees.” (Appellee’s

       Br. p. 34). Again, we agree. In this case, Heart to Heart was aware of

       Duermit’s status as a former Odyssey employee, and it provided Odyssey with

       notice of its intent to hire Duermit as contemplated by the Settlement

       Agreement. Thus, this is not a situation of an “inadvertent[] hire.”

       (Appellant’s Conf. App. p. 539). Under Texas contract law, “courts must

       consider the entire writing and give effect to all provisions of the contract within

       the context of the entire agreement so that no provision is either rendered

       meaningless or given dispositive effect in isolation.” Hayes v. Wells Fargo Bank, N.A.,

       No. 01-06-00720-CV, 2007 WL 3038043, at *2 (Tex. App. Oct. 18, 2007)

       (emphasis added), cert. denied, 555 U.S. 1012 (2008). As noted by Odyssey, the

       provision at issue makes no reference to disputes between Odyssey and Heart to

       Heart regarding the non-competition agreements of former employees; rather,

       the plain language of the notice-and-cure provision establishes that it applies

       only in situations where one entity inadvertently hires a former employee of the

       other without providing the requisite notice. Accordingly, Odyssey has not

       waived its right to pursue a lawsuit against Duermit by failing to adhere to the

       notice-and-cure provision. Instead, we agree with the trial court that Odyssey




       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 25 of 29
       satisfied its burden of demonstrating a reasonable likelihood of success on the

       merits because Duermit breached the terms of his Non-Compete Agreement. 8


                  IV. Threatened Injury to Odyssey Versus Potential Harm to Duermit

[38]   Lastly, Duermit claims that the trial court abused its discretion in granting the

       preliminary injunction because “Odyssey failed to introduce any evidence that

       it would suffer further harm if the preliminary injunction was not entered.”

       (Appellant’s Br. p. 20). In order to merit a preliminary injunction, the moving

       party must establish, in part, that the “remedies at law [are] inadequate, thus

       causing irreparable harm pending resolution of the substantive action” and that

       “the threatened injury to [the moving party] outweigh[s] the potential harm to

       the [non-moving party] resulting from the granting of an injunction.” Curley v.

       Lake Cnty. Bd. of Elections & Registration, 896 N.E.2d 24, 32 (Ind. Ct. App. 2008),

       trans. denied. Here, the trial court specifically found that “[t]he harm [Odyssey]

       would suffer if a preliminary injunction were denied exceeds the harm Duermit

       would suffer if it were granted.” (Appellant’s App. p. 20).


[39]   Duermit posits that “[t]he evidence that Odyssey presented—retention and

       disclosure of ‘confidential’ documents; contact with Odyssey referral sources;




       8
         Duermit also claims that Odyssey released any claims regarding his retention of Odyssey’s confidential
       documents based on the Mutual Release of Claims provision set forth in the Settlement Agreement.
       However, as Odyssey points out, Duermit has not argued that the Mutual Release released Odyssey’s claims
       arising from Duermit’s breach of the non-solicitation/non-competition provisions of the Non-Compete
       Agreement. Because Odyssey has established a reasonable likelihood of succeeding on the merits at trial as
       to Duermit’s violation of the Non-Compete Agreement, we need not address Duermit’s contention. For the
       same reason, we need not address Duermit’s claim that Odyssey is not entitled to a preliminary injunction
       because Odyssey failed to meet the minimum requirements to establish a claim under the Indiana Uniform
       Trade Secrets Act.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015      Page 26 of 29
       and communications with Odyssey employees—was all in the past. . . .

       Odyssey did not introduce direct or circumstantial evidence that [Duermit]

       threatened to further injure Odyssey after August 19, 2014 (the date the lawsuit

       was filed).” (Appellant’s Br. pp. 20-22). He therefore argues that the injunction

       was inappropriate because “[m]onetary damages awarded after the trial [would

       be] an adequate remedy for those alleged misdeeds.” (Appellant’s Br. p. 21). It

       is well established that “a party that suffers mere economic injury is not entitled

       to injunctive relief because an award of post-trial damages is sufficient to make

       the party whole.” Barlow v. Sipes, 744 N.E.2d 1, 6 (Ind. Ct. App. 2001), trans.

       denied. It is the trial court’s “duty to determine whether the legal remedy is as

       full and adequate as the equitable remedy.” Id.


[40]   Contrary to Duermit’s assertion that the trial court erred because its “judgment

       contains no factual determinations regarding the balancing of the harms, just a

       bare bones recitation of the element[,]” the trial court made numerous

       unchallenged findings regarding Duermit’s ongoing violations of his Non-

       Compete Agreement and the Indiana Uniform Trade Secrets Act to support its

       conclusion. (Appellant’s App. p. 21). Specifically, the trial court found that

       Odyssey “has a legally protectable interest in maintaining the secrecy of its

       confidential information and trade secrets and ensuring that the information is

       not used by a former employee to compete” as well as “in the business

       advantage created by the personal relationships Duermit had with [Odyssey’s]

       referral sources” and “the personal relationships Duermit had with [Odyssey’s]

       employees and in maintaining a stable workforce.” (Appellant’s App. pp. 16-


       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 27 of 29
       17). Accordingly, the trial court concluded that Duermit “has violated, and

       threatens to continue to violate,” the non-solicitation and non-disclosure

       restrictions set forth in his Non-Compete Agreement, and that he “has violated,

       and threatens to continue to violate[,]” Texas common law and the Indiana

       Uniform Trade Secrets Act by misappropriating Odyssey’s confidential

       information. (Appellant’s App. pp. 18-19).


[41]   The evidence further establishes that, as of the date of the preliminary

       injunction hearing, Duermit “still had not returned Odyssey’s proprietary

       documents.” (Appellee’s Br. p. 48). In addition, Odyssey remarks that the trial

       court noted no evidence that Duermit would be harmed in any manner by the

       preliminary injunction; in fact, “the trial court allowed him to continue to earn

       a living as an employee of Heart to Heart, as long as he operated more than

       [fifty] miles from Indianapolis and did not attempt to raid Odyssey’s employees

       or referral sources or to use or disclose Odyssey’s proprietary and trade-secret

       information.” (Appellee’s Br. p. 50). Thus, we cannot say that the trial court

       erred in determining that “these continuing breaches will cause or threaten to

       cause irreparable harm and damage to [Odyssey] unless Duermit is enjoined.”

       (Appellant’s App. p. 19).


                                               CONCLUSION

[42]   Based on the foregoing, we conclude that the trial court acted within its

       discretion in issuing the preliminary injunction.


[43]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 28 of 29
[44]   Najam, J. and Robb, J. concur




       Court of Appeals of Indiana | Memorandum Decision 29A02-1503-PL-146 | December 31, 2015   Page 29 of 29